DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–10 are objected to because of the following informalities:
The word “and” should be placed before “a fluid heating element” on line 2 of claim 1.
The language of “wherein” on lines 8 and 10 of claim 1 should be reinstalled for grammatical purposes. The same applies to “wherein it further comprises” on line 12 of the claim.
The preambles of dependent claims 2–4 should all recite “a beverage preparation machine.”
The language on lines 2–4 of claim 2 is grammatically poor. The Office suggests that the language of the claims as originally filed be used.
Line 3 of claim 3, and line 2 of claim 5, should be amended to recite “interfaces.”
The beginning of lines 3 and 7 of claim 9 should start with lowercase.
Claims 6–8 and 10 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to details for “the type of fluid delivery element” (singular). It is unclear if Applicant is expecting that the details under (a) and (b) are to be required for both fluid delivery elements, or only at least one of them, and Applicant should amend the claim to make this clear.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laigneau et al. (US Pub. 2005/0223904).
Claim 1: Laigneau discloses a fluid system comprising a fluid source (para. 73, “cold water tank”), a fluid pump (para. 73, “pump”), and a fluid heating element (para. 73, “boiler”),
at least two container holders (29, 31) adapted for receiving corresponding beverage ingredient containers (2, 2′),
a control unit arranged for controlling the fluid system in a manner to prepare a beverage by mixing fluid with the beverage ingredient contained in the containers to produce a beverage component in each of the containers (para. 73, “control knob,” “power,” “thermostat”),
wherein the control unit is further arranged to dispense part or whole of the beverage components sequentially or simultaneously to produce the beverage (para. 36, “simultaneously”),
wherein the container holders differ from one another for holding containers of different sizes and/or types (evident from figs. 2a–4b) and,
wherein it further comprises separate fluid delivery interfaces (19, 21, 23) having different structural and kinematic configurations (described in para. 52), and arranged for independently delivering fluid in one of the corresponding ingredient containers (evident from figs. 1 and 2a), each interface being connected to the fluid system and being adapted to a different container (ibid.).
Claim 2: Laigneau discloses the fluid delivery interfaces comprising different fluid delivery elements which characteristics differ amongst at least one or a combination of a number of delivery elements (two of 19 and 21 for 29; one of 23 for 31), and a number of delivery outlets (ibid.).
Claim 3: Laigneau discloses the control unit being arranged to control the fluid system for each of the delivery interface in a different manner such that at least one or a combination of the fluid temperature, the fluid flow rate, the fluid pressure, or the fluid volume that is delivered in one container, differs from that of the fluid delivered in the other container (para. 20, “requiring a more significant quantity of infusion water”; para. 32, “vary the quantity of infusion water delivered into a specific cartridge”))
Claim 4: Laigneau discloses the type of fluid delivery element being selected from the group consisting of at least one injection needle able to pierce through the wall of an ingredient container and protrude hereinto for injection of fluid (see at least needle 23 piercing in fig. 2a).
Claim 8: Laigneau discloses at least two containers including rigid or semi-rigid capsules (2 and 2′ area clearly depicted as these, particularly given how they are pierced).


Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laigneau.
Laigneau does not explicitly disclose the headspace in at least one of the ingredient containers being less than 20%. This limitation has limited weight, as it is directed to the object worked upon, which only matters insomuch as the limitation compels certain corresponding positively recited structure (MPEP § 2115). In this case, the limitation only arguably requires that the piercing needle of Laigneau not pierce too deeply into the capsule, lest it run beyond the headspace and into the ingredients.
It is not so stable to rely on figures, but Laigneau’s fig. 2a strongly suggests that its needle pierces a minimum distance into its ingredient containers. The advantage of this feature is that it allows for the maximization of the ingredients in the container, without clogging the injection needle, and it would have been obvious to one of ordinary skill in the art to keep the headspace in the least one of the ingredient containers to less than 20% for this reason.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laigneau as applied to claim 1 above, and further in view of Jaccard et al. (US Pub. 2014/0338541).
Laigneau does not disclose at least one of the fluid interfaces being connected to the rest of the machine fluid system through a releasable fluidic connection, such that it can be detached from the machine and replaced by another type of fluid interface having the same releasable fluidic connection.
However, this sort of modularity is already known in the art, as for example disclosed in Jaccard, which discloses a fluid interface (25) being connected to the rest of a machine fluid system through a releasable fluidic connection (via 11, 21), such that it can be detached from the machine and replaced by another type of fluid interface having the same releasable fluidic connection (para. 26, “removed and replaced”).
It would have been obvious to one of ordinary skill in the art to incorporate the modularity and fluid connection taught by Jaccard into the machine of Laigneau to allow the machine to work with a desired type of ingredient container.
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Laigneau as applied to claims 1 and 8 above, and further in view of Liverani et al. (US Pub. 2007/0175335) and Butscher et al. (WO 2015/132320 A1).
Claim 6: Laigneau does not disclose discloses a fluid-cooling element.
However, Butscher discloses a fluid-cooling element (pg. 11, lns. 5–7, “temperature adjustment device (heating or cooling)”).
It would have been obvious to one of ordinary skill in the art to add the fluid-cooling element of Butscher to the machine of Laigneau to allow it to provide cold beverages.
Claim 9: Laigneau discloses one of the containers comprising a first container (2) to be held functionally by the first container holder (31), which is a coffee pod containing roast and ground coffee (para. 52, “coffee”), the walls of the pod being pierceable (para. 55, “piercing”).
Laigneau does not disclose the walls of this pod being made of laminate composite film with moisture and oxygen barrier properties.
However, pods with pierceable walls made of laminate composite film with moisture and oxygen barrier properties are well-known in the art, as for example shown in Liverani (para. 81, “polylaminate thermoplastics materials, for instance a composite sheet,” said properties being inherent), and it would have been obvious to one of ordinary skill in the art to form a pod for an apparatus like Laigneau’s using such a material given its suitability in the art of beverage capsules.
Laigneau does not disclose a second container to be held functionally by the second container holder, which is a sachet made of a pierceable, rupturable, or tearable film pouch sealed around at least one spout, said at least one spout element comprising at least one fluid injection inlet and at least one beverage dispensing outlet.
However, this sort of container is already known, as disclosed in Butscher, which discloses a container (1) to be held functionally by a container holder (82), which is a sachet (see figs. 1a–5) made of a pierceable, rupturable, or tearable film pouch (pierced at 3a by a hollow needle) sealed around at least one spout (5), said at least one spout element comprising at least one fluid injection inlet (3) and at least one beverage dispensing outlet (4).
It would have been obvious to one of ordinary skill in the art to incorporate the container and corresponding container holder taught by Butscher as the alternate container and container holder of Laigneau as Butscher’s arrangement is particularly suited for making certain types of beverages.
Claim 7: Laigneau modified by Butscher as per claim 9 above would discloses separate fluid delivery interfaces differing by at least one structural element that involves at least one of the kinematic movements of rotation or translation (the differences between these interfaces are readily ascertainable by comparing the figures of Laigneau and Butscher).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761